Metcalf, J.
The judge gave correct instructions to the jury, and rightly declined to give those for which the plaintiff’s counsel asked. The defendants were bound by law to keep their bridge safe and convenient for travellers, but were not bound to cover the whole or any part of it with snow. They might lawfully cover a part of it only, without making it unsafe or inconvenient, if such partial covering “ was not injurious.” So the jury were instructed; and they must have found, under this and the remaining part of the instruction, that such partial covering was not injurious to travellers; and they could not legally have found, from the mere fact that it was only partially covered, that it was out of repair, unsafe or inconvenient.

Exceptions overruled.